Case 0:19-cv-60768-RKA Document 16 Entered on FLSD Docket 07/12/2019 Page 1 of 4



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                      Case No.: 0:19-CV-60768

  FRANCES TORRES, individually
  and on behalf of all others similarly situated,

                          Plaintiff,

  v.

  CONTOURE LASER BODY SCULPTING
  & COSMETIC CENTER, LLC,

                   Defendant.
  _____________________________________/

  DEFENDANT CONTOURE LASER BODY SCUPLTING & COSMETIC CENTER, LLC
      NOTICE TO CLIENT AND MOTION FOR SUBSTITUTION OF COUNSEL
                 (Rule 7.1 and Rule 11.1(d) (3) Certificate Attached)

         Defendant, CONTOURE LASER BODY SCUPLTING & COSMETIC CENTER, LLC,
  moves to substitute the law firm of Wicker Smith O’Hara McCoy & Ford, P.A., 515 E Las Olas
  Blvd, Suite 1400, Fort Lauderdale, FL 33301-4250 as counsel of record for Defendant,
  CONTOURE LASER BODY SCUPLTING & COSMETIC CENTER, LLC, and to permit
  Matthew Brinegar, Esq. to withdraw from its representation. All further pleadings and
  correspondence to Defendant, CONTOURE LASER BODY SCUPLTING & COSMETIC
  CENTER, LLC, should be sent to Wicker Smith O’Hara McCoy & Ford, P.A., 515 E Las Olas
  Blvd, Suite 1400, Fort Lauderdale, FL 33301-4250.
         As grounds for this Motion:
         1. Matthew A. Brinegar has been counsel for the Defendant since the commencement of
             this case.
         2. Matthew A. Brinegar wishes to withdraw as counsel for the Defendant.
         3. Defendant understands and accepts the withdrawal of Matthew A. Brinegar
         4. Because this case is still in the preliminary stages of the proceeding, Defendant will
             not be prejudiced by his withdrawing from this action.


                                                                                                     1
Case 0:19-cv-60768-RKA Document 16 Entered on FLSD Docket 07/12/2019 Page 2 of 4




         5. Pursuant to Local Rules 7.1 and 11.1(d), Defendant and opposing counsel have had the
             requisite notice of Matthew A. Brinegar’s intention to withdraw prior to the filing of
             this motion.
         6. Jordan S. Cohen is licensed to practice in the Southern District of Florida, and requests
             that he be designated Counsel of Record on behalf of Defendant.
         7. Jordan S. Cohen and Defendant are in agreement that this substitution is necessary to
             allow the case to proceed.

         THEREFORE, the Court should grant Matthew A. Brinegar’s Motion for Substitution of
  Counsel.




  Dated: July 12, 2019.                                        Dated: July 12, 2019.




  By /s/ Matthew A. Brinegar
  Matthew A. Brinegar (Florida Bar 826111)                    Wicker Smith O’Hara McCoy &
  The Brinegar Law Firm                                       Ford, P.A.
  1901 Harrison Street, 14th Floor                            515 E Las Olas Blvd,. Suite 1400
  Oakland, CA 94612                                           Fort Lauderdale, FL 33301-4250
  Telephone: 415-735-6856                                     Telephone: 954-847-4800
  Facsimile: 415-520-9287                                     Facsimile: 954-760-9353
  Email: mbrinegar@brinegarlaw.com


                                                              By /s/ Jordan S. Cohen
                                                              Jordan S. Cohen
                                                              Florida Bar Number 551872
                                                              jcohen@wickersmith.com




                                                                                                      2
Case 0:19-cv-60768-RKA Document 16 Entered on FLSD Docket 07/12/2019 Page 3 of 4



                          RULE 7.1 and RULE 11.1(d)(3)CERTIFICATE
         I HEREBY CERTIFY that on July 12, 2019, I e-mailed Plaintiff’s counsel, Jibrael Hindi,
  Esquire, to determine whether Plaintiff objected to the relief requested in this motion. He
  informed me that his client would oppose the substitution of counsel. He did not disclose the
  reasons for doing so in his email.
         I FURTHER CERTIFY that on July 11, 2019 I spoke with Defendant and it understands
  and accepts the withdrawal of Matthew A. Brinegar as counsel in this matter.


                                        By /s/ Matthew A. Brinegar
                                          Matthew A. Brinegar




                                                                                                  3
Case 0:19-cv-60768-RKA Document 16 Entered on FLSD Docket 07/12/2019 Page 4 of 4



                                    CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on July 12, 2019, I electronically filed the foregoing

  with the Clerk of Court by using the CM/ECF system which will send a notice of electronic filing

  to all counsel of record to the following service list:

         Jibrael S. Hindi, Esq.                             Counsel for Plaintiff
         The Law Offices of Jibrael S. Hindi
         110 SE 6th Street, Suite 1744
         Fort Lauderdale, Florida 33301
         Email: jibrael@jibraellaw.com




                                                                   By /s/ Matthew A. Brinegar
                                                                   Matthew A. Brinegar




                                                                                                    4
